ACCEPTED
                                                                                          01-15-00107-CR
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     3/18/2015 1:02:52 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                   CLERK

                           NO. 1-15-00107-CR
            _______________________________________________
                                                                          FILED IN
                        In the Court of Appeals                    1st COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                             For the First                         3/18/2015 1:02:52 PM
                                                                   CHRISTOPHER A. PRINE
                       Judicial District of Texas                          Clerk
                            Houston, Texas
            _______________________________________________

                        THOMAS AVEN COLE, APPELLANT

                                       versus

                     THE STATE OF TEXAS, APPELLEE
            _______________________________________________

           ON APPEAL FROM THE CRIMINAL COUNTY COURT AT LAW #10
                           HARRIS COUNTY, TEXAS
                       TRIAL COURT CAUSE NO. 2005582
           ________________________________________________

      APPELLANT’S MOTION TO SUBSTITUTE AS ATTORNEY OF RECORD
         ________________________________________________


TO THE HONORABLE JUSTICES OF SAID COURT:

       Appellant, THOMAS AVEN COLE, requests the Court to permit the

undersigned attorney to substitute as attorney of record for this cause.

       Jon Phillip Thomas, Texas Bar # 24037593, an attorney whose license has

since been probated, previously represented appellant in this appeal. Undersigned

attorney has substituted in as counsel for the appellant in the trial court, as

memorialized by the attached motion to substitute filed and granted by Judge Dan




                                          1
Spjut presiding over the Criminal Court at Law #10. Appellant requests that the

undersigned counsel be permitted to substitute as attorney of record in this appeal.

       Previous counsel, Mr. Thomas, did not request the record, as the Court

knows (see Scheduling Order dated March 3, 2015); and, the appellant’s brief was

due on March 13, 2015 but never filed. Undersigned attorney has tried to contact

Mr. Thomas without success. Undersigned attorney has met with the appellant,

who stated that he requests that this appeal be dismissed. If the Court were to grant

this motion, the appellant will file a motion to dismiss this appeal.



                             PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court allow undersigned counsel to substitute in as attorney of record.



                                                         _/s/_Wendell A. Odom, Jr.
                                                         WENDELL A. ODOM, JR.
                                                         Texas Bar # 15208500
                                                         440 Louisiana, Suite 200
                                                         Houston, TX 77002
                                                         (713) 223-5575
                                                         (713) 224-2815 (FAX)



                                                         __/s/ Thomas Aven Cole
                                                         THOMAS AVEN COLE
                                                         Appellant




                                          2
                       CERTIFICATE OF SERVICE

      I hereby certify that on March 18, 2015, a copy of the foregoing motion
was hand delivered to the Assistant District Attorney for Harris County, Texas.



                                                    _/s/_Wendell A. Odom, Jr.
                                                    WENDELL A. ODOM, JR.




                                      3
                            NO. 1-15-00107-CR
             _______________________________________________

                        In the Court of Appeals
                             For the First
                       Judicial District of Texas
                            Houston, Texas
             _______________________________________________

                       THOMAS AVEN COLE, APPELLANT

                                        versus

                      THE STATE OF TEXAS, APPELLEE
             _______________________________________________

            ON APPEAL FROM THE CRIMINAL COUNTY COURT AT LAW #10
                            HARRIS COUNTY, TEXAS
                        TRIAL COURT CAUSE NO. 2005582
            ________________________________________________

ORDER ON APPELLANT’S MOTION TO SUBSTITUTE AS ATTORNEY OF RECORD
        ________________________________________________

        The Court, after consideration of the Appellant’s Motion to Substitute As

Attorney of Record for the Appellant, hereby GRANTS / DENIES the

Appellant’s Motion and permits WENDELL A. ODOM, JR. to substitute as

Attorney of Record for the Appellant.

        SIGNED AND ENTERED on this, the _____ day of ______________,

2015.



                                           _________________________________
                                           JUDGE PRESIDING


                                          4
EXHIBIT 1
                                    CAUSE NO         i1 fA         71r v
THE STATE OF TEXAS                                                                     IN THE COUNTY CRIMINAL


VS.                                                                                    COURTAT LAW NO. 10

                        l"                                                             HARRIS COUNTY, TEXAS



            MOTION TO WITHDRAWAL /SUBSTITUTE ATToRNEY FOR DEFENDANT

TO THE HONORABLE JUDGE OF SAID COURT:
                                                    ,/' /
                                                             r
        COMES NOW                                  ( .t- (C                       Defendant h erein, jeined-by
l'riv#irerne,FeLBe c o r d,    o                                                 and r   ectfu lly moves the
Court to permit the withdrawal of said                           D                                 ,t-t
                                                                                                    as Attorney
of Record, and to permit the substitution of
as Attorney of Record.

                                    &.ga,H
                                                            De fenda   nt
                                      "gi[li.Pa?J";
                                     MAR    II     20i5

 l')o
      ^dcz
 ttorney
             o   t.,o
         l4llthdr.*\ng
                         J    me;
                                      Har rls Co

                                           D
                                                     To

                                                                     Attorney    Su   bstituting
                                                                        {        9u-o       c
                                                                     Bar Ca rd Number


                                                      ORDER
        IT HEREBY ORDERED THAT                                                                     is   hereby
permitted to withdraw    as   Attorney of Record for Defendant, and it is further ORDERED that
                                       is hereby substituted as Attorney of Record for Defendant



        SIGNED AND ENTERED this                           day of                                20




                                                   Dan Spjut, JUD
                                                   Co u nty Criminal        ou   at Law No. 10